SCHEDULE 14F-1 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1934 AND RULE 14f-1 THEREUNDER Commission File Number 333-170935 VERDE RESOURCES, INC. (Name of registrant as specified in its charter) Nevada 27-2448672 (State of Incorporation) (I.R.S. Employer Identification Number) 905 Ventura Way Mill Valley, CA 94941 (Address of principal executive offices) Telephone: (415) 251-8715 (Registrant’s telephone number, including area code) VERDE RESOURCES, INC. 905 Ventura Way Mill Valley, CA, 94941 INFORMATION STATEMENT PURSUANT TO SECTION 14(f) OF THE SECURITIES EXCHANGE ACT OF 1f-1 THEREUNDER WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY General This Information Statement is being delivered on or after October 1, 2013, to the holders of shares of common stock, par value $0.001 of Verde Resources, Inc., a Nevada corporation (the “ Company ”). You are receiving this Information Statement in connection with a change of control and the appointment of new members to the Company’s Board of Directors, which is expected to take place within 10 days of the date this statement is filed with the Securities and Exchange Commission in accordance with Rule 14f-1. Effective October 1, 2013, the Company entered into a verbal agreement (the “Agreement”) with Federal Mining Resources Ltd., a British Virgin Islands Corporation, whereby the Company, through a subsidiary company, Gold Billions Ltd., a British Virgin Islands corporation, acquires a 100% operation right of Meropoh Gold Mine (the “Merapoh Project”), a Malaysian mine, in exchange for 80,000,000 shares of the Company’s common stock. The parties expect a written agreement to be finalized no later than November 1, 2013 (the “Closing”). This Information Statement is provided for information purposes only. We are not soliciting proxies in connection with the matters described in this report. You are not requested to respond to this report in any way. Directors and Executive Officers In connection with this Agreement, a change of control of the Company will occur. Upon the issuance of the 80,000,000 shares to shareholders of Federal Mining Resources Ltd. which has the operating right of the Merapoh Project, they will own 95.26% of the issued and outstanding shares of the Company. Upon Closing, the following persons will be appointed to serve as directors and to assume the responsibilities of officers upon the resignation of the present officers and directors. Mr. Wu Ming Ding, as President, and Director; Mr. Balakrishnan B S Muthu as Treasurer Chief Financial Officer, General Manager and Director; and Mr. Liang Wai Keen as Secretary. Mr. Wu and Mr. Muthu will be added to the Board of Directors at the Closing, joining Mr. Stephen Spalding and Mr. Michael Stiege as the two present directors of the Company. Mr. Wu is affiliate of Federal Mining Resources, Ltd. The Agreement provides that Stephen Spalding and Michael Stiege will resign as officers and directors of the Company at Closing. Mr. Spalding is the beneficial owner of 2,000,000 shares of the Company’s common stock, or approximately 2.4%, at Closing. Mr. Stiege is the beneficial owner of 500,000 shares of the Company’s common stock, held in the name of Kulkulcan Diversified Corporation, or approximately 0.6% at Closing. 2 At Closing, the new Board of Directors will be as follows: Name Age Position Wu Ming Ding Unit 1503, 15/F, The Phoenix 21-25 Luard Road, Wanchai Hong Kong 57 Director Balakrishnan B S Muthu No. 10 Jalan 5/10 Seksyen 5, Petaling Jaya, 46000 Selangor 51 Director Each of the directors will serve until the next annual meeting of shareholders of the Company, until his successor is elected and qualified or until his death, resignation or removal. The following is information concerning the business backgrounds of each of the persons who became directors following the Closing of the Agreement, together with an identification of each other corporation which files reports under the Exchange Act for which such persons serve as directors. Mr. Wu Ming Ding (Age 57) Sep 1979 - Sep 1983: Graduated with major in Economics & Management, Guangdong Radio & TV University, China Apr 2004 - Present: Managing Director, Beijing Changxin Wanlin Technology Co., Ltd. Director, Federal Capital Investments Limited Sep 2010 - Present: Director, Federal Mining Resources Ltd. Mr. Wu has extensive management experience. He played a key role in helping to secure the Chinese patent for a U.S. fuel additive product through collaboration with the Lanzhou Petrochemical Company, a subsidiary of China National Petroleum Corporation (CNPC). Mr. Wu was also active in the business development of a mining project in Fujian province. Mr. Wu is a Hong Kong Member of the GuangdongZengcheng County Chinese People's Political Consultative Committee Mr. Balakrishnan B S Muthu (Age 51) Apr 1987 - Dec 1989: Graduated with Diploma in Business Administration, The Association of Business Executives ABE, UK. Dec 2007 - Present: General Manager, Champmark Sdn. Bhd 3 Mr. Muthu has more than 20 years of experience in financial auditing and business strategic planning. He has been involved in preliminary alluvial mine planning and initial development of Merapoh Project since 2008. His previous experience includes working for Petroliam Nasional Berhad (Petronas) in various departments including the roles in seismic surveyance, kiosk coordination and upstream financial auditing. He has also worked as a consultant providing financial and technical services for several oil and gas projects. He is also a Chartered Financial Planner (CFP) and has been a registered member of the Malaysian Financial Planning Council since Liang Wai Keen (Age 42) Jun 1992 - Jun 1996: Graduated with Honors Degree in Electrical Engineering, Nanyang Technological University, Singapore Oct 2006 - Present: Project Manager, Federal Capital Investment Ltd. Mr. Liang started his career as a Project Officer with the Singapore Armed Forces before embarking into the private sector. At the Singapore Armed Forces, he was accountable for the timely delivery of project milestones for a S$100M defense system. He possesses project management and administrative experiences from his exposure to various industries, including corporate finance, mining and engineering fields. In his role as a project manager for Federal Capital Investment Ltd, he was involved in management, project planning and program implementation. Family Relationships There are no family relationships among directors or executive officers of the Company. Except as indicated above, no directorships are held by any director in a company which has a class of securities registered pursuant to Section 12 of the Exchange Act, or subject to the requirements of Section 15(d) of the Exchange Act or any company registered as an investment company under the Investment Company Act of 1940.
